The disposition made of this case by the Court of Civil Appeals (89 S.W.2d 791) is correct. We are not in accord, however, with the statement in the opinion to the effect that in Missouri K.  T. Ry Co. v. Belcher, 89 Tex. 428,35 S.W. 6, the rule, that in order to recover special damages for breach of contract it is incumbent upon plaintiff to show that at the date of the contract the defendant had notice of the special conditions rendering such damages the natural and probable result of the breach, was abrogated by this Court in Conn et al. v. Texas  N. O. Ry. Co., 14 S.W.2d 1004. The rule announced in the Belcher Case is still the law. In the Conn Case, as in this, the carrier made a new agreement and at the time had knowledge of the special damages that would result from the negligent breach of the new agreement.
Application for the writ is therefore dismissed for want of jurisdiction. Article 1728, R. S., 1925, as amended by Acts 1927, 40th Leg., p. 214, ch. 144.
Opinion adopted by the Supreme Court April 1, 1936.